Citation Nr: 0521233	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bronchitis with a 
history of a punctured lung, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973, and from September 1978 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied entitlement 
to a disability rating in excess of 10 percent for the 
veteran's service-connected bronchitis with history of 
punctured lung.

In April 2001, the RO granted entitlement to an increased 30 
percent disability rating for the veteran's service-connected 
bronchitis with history of punctured lung.  The veteran was 
notified of this action; she has continued her appeal 
contending that her disability should be assigned a rating in 
excess of 30 percent.  

In July 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  After the 
veteran provided testimony before the Board, the Board 
concluded that additional development of the claim should 
occur.  Hence, in September 2001, the claim was remanded.  

After the case again was received at the Board, the Board 
determined in June 2003 that further development was required 
to properly evaluate the veteran's claim.  The Board began to 
undertake additional development with regard to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2)).  However, shortly 
thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver had been obtained 
in this case.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, the claim was remanded to 
the RO in December 2003.  The case has since been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran has experienced ventilatory impairment as 
shown by pulmonary function tests accomplished on different 
occasions between 1998 to the present as follows: her Forced 
Expiratory Volume in one second (FEV-1) were 60, 58, 56, and 
59 percent of the predicted value; her FEV-1 to Forced Vital 
Capacity (FVC) were ratio 62, 68, 91, and 82 percent of the 
predicted value.

3.  The most recent pulmonary function test produced a 
measurement of the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 50 percent 
of the predicted value.


CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent, but 
no higher, for bronchitis with a history of a lung puncture 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 6600 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim for an 
increased evaluation and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the numerous supplemental statements of the 
case (SSOC) issued over the course of the appeal, and the 
Board's Remands.  Specifically, in those documents, the 
appellant has been told that she needed to submit evidence 
supporting her assertions that her service-connected 
pulmonary disability was more disabling and as such, it 
should be assigned a higher rating.  She has been provided 
information as to what she must submit in order to qualify 
and subsequently prevail on her claim.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal the veteran has undergone numerous VA pulmonary 
examinations, to include pulmonary function tests, to 
determine the severity of the veteran's lung disability.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records - both 
government and private reports.  Moreover, the veteran was 
given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  It seems clear 
that the VA has given the veteran every opportunity to 
express her opinion with respect to her claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone 
pulmonary examinations so that the VA would have a complete 
picture of the veteran's bronchial disorder and whether they 
entitled the veteran to an increased evaluation.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues involving an increased evaluation discussed on 
appeal was harmless error.  In letters to the veteran, dated 
November 2002 and again in January 2004, added with the SOC 
and the SSOCs, the RO informed her of what information she 
needed to establish an increased evaluation.  The veteran was 
further told that she should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and her representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claim and to respond to VA notices.  Therefore, to 
decide the issue addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings claims.  
She has, by information letters, rating decisions, the SOC, 
and the SSOCs been advised of the evidence considered in 
connection with her appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  In this instance, the appeal does not 
stem from the veteran's disagreement with an evaluation 
assigned as a result of the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As reported, the veteran is seeking an increased evaluation 
for her service-connected bronchitis with a history of a 
punctured lung.  This disability is rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 6600 (2004).  A 30 percent 
rating for is assigned where pulmonary function testing shows 
an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DCLO (SB) of 56 to 65 percent predicted.  
In order to qualify for a 60 percent rating, bronchitis must 
be manifested by an FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DCLO (SB) of 40 to 55 
percent predicted, or, maximum oxygen consumption of the 15 
to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is assigned when FEV-1 is less than 40 percent 
predicted, or; the ratio of FEV-1/FVC less than 40 percent, 
or, DLCO (SB) less than 40 percent predicted, or, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or, cor pulmonale 
(right heart failure), or, right ventricular hypertrophy, or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or, episode(s) of acute respiratory 
failure, or, requires outpatient oxygen therapy.  

When the veteran was first granted service connection for her 
bronchial disability, she was assigned a 10 percent rating.  
During the course of her request, her condition was deemed to 
been more disabling and she was awarded a 30 percent 
disability evaluation.  

VA and private medical records indicate that the veteran has 
been receiving treatment for her service-connected 
bronchitis.  The most recent VA examination report, that of 
October 13, 2004, indicated that the veteran's service-
connected disability was "stable" and that the veteran's 
complaints involved disabilities for which service-connection 
was not assigned.  The medical records do not show frequent 
hospitalizations for bronchial complaints, and while the 
veteran is now reportedly on oxygen, there is no evidence 
equating her oxygen intake to her service-connected bronchial 
disorder.  Instead, the records indicate that the veteran's 
overall health has been more affected by her obesity and her 
continued cigarette smoking.  

Over the course of this appeal, the veteran has undergone 
numerous pulmonary function tests (PFTs), the results of 
which are provided below.  



Date
FEV-1
FEV-1/FVC
DLCO (SB)
Final 
Diagnosis
June 6, 
1999
60 %
62 %
Not 
Measured
Mild 
Impairment
May 8, 2002
58 %
68 %
Not 
Measured
Measurement
s Reported 
as Not 
Reliable
January 15, 
2003
56 %
91 %
Not 
Measured
Moderately 
Severe
September 
8, 2004
59 %
82 %
50 %
Moderate

The diagnostic criteria are quite well tailored to the 
veteran's disability.  None of the various pulmonary function 
tests has indicated that her disability has been manifested 
by an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent.  Nevertheless, the one and only DCLO (SB) 
measurement is 50%, and it does land directly in the 
numerical value (40 to 55%) predicted that would allow for 
the assignment of a higher rating.  

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2004), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

Nevertheless, and despite the most recent examiner's opinion 
that the veteran's service-connected disability was only 
moderate in severity, it is the conclusion of the Board that 
the numerical statistics obtained through the pulmonary 
function tests support a 60 percent disability rating.  This 
is true even though it is unclear whether the veteran's lung 
disability is effected by her obesity and cigarette smoking.  
Id.  Yet, none of the pulmonary function tests has indicated 
that her disability has been manifested by an FEV-1 of less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; DCLO (SB) less than 40 percent predicted.  The 
symptoms and manifestations shown also do not suggest that 
the veteran is suffering from the any of the other criteria 
found for a 100 percent evaluation pursuant to Diagnostic 
Code 6600.  38 C.F.R. Part 4 (2004).  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bronchial disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A 60 percent disability evaluation for bronchitis with a 
history of a punctured lung is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


